Citation Nr: 1733801	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-43 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to      the Veteran's electronic claims file.  In July 2015, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a service-connected disability manifested by either the loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, burn scars causing contractures, amyotrophic lateral sclerosis, ankylosis of one or both knees or one or both hips, or shortening of a lower extremity of 3.5 inches or more.


CONCLUSION OF LAW

The criteria for assistance in the purchase of an automobile or other conveyance   and for adaptive equipment, or for adaptive equipment only, have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The appellant has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The agency of original jurisdiction has complied with the Board's July 2015 remand directives to obtain the Veteran's updated VA treatment records and a new examination and medical opinion.  

II.  Analysis

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  

Under 38 U.S.C.A. § 3902 , VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment. A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; (iv) Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; or (v) Amyotrophic lateral sclerosis (ALS). 38 U.S.C.A. § 3901 (1)(A); 38 C.F.R. § 3.808(b) (2016).

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. §  3.808(b)(5).

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2) to include, in pertinent part, "when no effective function remains other than that    which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. . . for example: 
(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis     of two major joints of an extremity, or . . . (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop."  See also 38 U.S.C.A. § 3902(b)(2) (2016).

The Veteran claims entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  

The pertinent inquiry in this matter involves the Veteran's eligibility based on his service-connected degenerative and post traumatic disc changes of the lumbosacral spine with bilateral lower extremity radiculopathy, osteoarthritis of the bilateral hips, osteoarthritis of the bilateral knees, hypertension, and depressive disorder.  

Based upon a longitudinal review of the record, the Board concludes that the Veteran does not have a service-connected disability manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; ankylosis of one or both knees or one or both hips; or shortening of a lower extremity of 3.5 inches or more.

A VA examiner in April 2017 opined that the Veteran's service-connected disabilities did not result in the loss of the use of his feet such that no effective function remains other than that which would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.          In support of this opinion, the examiner noted that the Veteran can stand up and ambulate short distances and is independent as to his activities of daily living.  

The VA examiner also noted that the Veteran's service-connected disabilities were not manifested by ankylosis of a hip, knee or ankle; or shortening of the lower extremities. In reaching this conclusion, the examiner considered the evidence in the Veteran's claims file, including the physical examination findings from the Veteran's September 2015 VA examination for peripheral nerves, which was conducted by the same VA examiner.  In that regard, objective findings on that examination revealed the Veteran had, at worst, moderately severe incomplete paralysis of the sciatic nerves, not complete paralysis. Muscle strength in the lower extremities was at worst 3/5, which reflects active movement against gravity.  

Finally, the Veteran is not service-connected for a vision disability, burn scar contractures, upper extremity disability or ALS.  

In light of all of the evidence of record, the Board finds that the criteria for entitlement
to automobile and adaptive equipment or adaptive equipment only are not met.  The Board finds the April 2017 VA examiner's opinion to be the most probative evidence of record, as the VA examiner had reviewed the Veteran's claims file, previously interviewed and examined the Veteran, and provided objective findings in support of the opinions provided. Furthermore, a review of the Veteran's post service treatment records revealed no evidence of extremely unfavorable complete ankylosis of the knee or feet; or complete ankylosis of two major joints of an extremity; or complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop.

The Board acknowledges that the Veteran's service-connected disabilities are significant in nature.  The Board is also truly sympathetic to the Veteran's contentions.  Unfortunately, for the reasons explained above, the Veteran         simply does not meet the legal criteria for entitlement to financial assistance 
in the purchase of an automobile or other conveyance and adaptive equipment,        or for adaptive equipment only.  

Therefore, in summary, the Board concludes that entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


